Title: To Thomas Jefferson from Benjamin Ragsdale, 9 May 1804
From: Ragsdale, Benjamin
To: Jefferson, Thomas


          
            Sir, 
            Petersburg. Va. 9 May 1804
          
          By the mail which arrived last evening from Savannah in Georgia I recd. the inclosed extra Sheet, and supposing the conduct of Judge Bowen to be of a very extraordinary nature, have taken the liberty of transmitting the Sheet to you for your perusal, 
          and am Sir with sentiments of esteem Yr friend & fellow Citizen
          
            Ben: Ragsdale 
          
        